Case: 10-70031    Document: 00512059557      Page: 1    Date Filed: 11/20/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                    FILED
                                                                November 20, 2012

                                  No. 10-70031                     Lyle W. Cayce
                                                                        Clerk

RICKEY LYNN LEWIS,

                                             Petitioner-Appellant
v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                             Respondent-Appellee



                 Appeal from the United States District Court
                       for the Eastern District of Texas


Before JOLLY, DAVIS, and GARZA, Circuit Judges.
GARZA, Circuit Judge:
      Petitioner Rickey Lynn Lewis filed a successive federal habeas petition,
contending he is mentally retarded and ineligible for execution under Atkins v.
Virginia, 536 U.S. 304 (2002) (holding that execution of mentally retarded
criminals is “cruel and unusual punishment” prohibited by Eighth Amendment).
The district court denied relief, but granted a certificate of appealability (“COA”)
on the issue of whether the state court’s determination that Lewis did not
establish by a preponderance of the evidence that he had significantly
subaverage general intellectual functioning was unreasonable. We conclude that
    Case: 10-70031     Document: 00512059557     Page: 2   Date Filed: 11/20/2012



                                  No. 10-70031

the state court’s determination was not unreasonable, and we AFFIRM the
judgment of the district court.
                                        I
      In 1993, a state court jury convicted Lewis of capital murder and
sentenced him to death. State v. Lewis, No. 13160, 1993 WL 13634358 (217th
Dist. Ct., Angelina County, Tex. June 24, 1993). Lewis appealed, and the Texas
Court of Criminal Appeals (“TCCA”) upheld the conviction but remanded for
resentencing. Lewis v. State, No. 71,887 (Tex. Crim. App. June 19, 1996)
(unpublished). On remand, the trial court again sentenced Lewis to death, and
the TCCA affirmed. Lewis v. State, No. 71,877 (Tex. Crim. App. June 23, 1999)
(unpublished). Lewis did not petition for review by the United States Supreme
Court.
      In 2000, Lewis was denied state habeas relief. Ex parte Lewis, No. 44,725-
01 (Tex. Crim. App. Apr. 19, 2000) (unpublished). Lewis was also denied federal
habeas relief, and we affirmed the denial. Lewis v. Cockrell, 58 F. App’x 596 (5th
Cir. 2003). The Supreme Court denied Lewis’s petition for certiorari. Lewis v.
Dretke, 540 U.S. 841 (2003).
      In 2002, the Supreme Court held for the first time that execution of
mentally retarded criminals is “cruel and unusual punishment” prohibited by
the Eighth Amendment. Atkins, 536 U.S. at 321. Lewis subsequently filed a
successive state habeas application, citing Atkins and contending that he is
mentally retarded. Texas law defines mental retardation as “(a) significantly
subaverage general intellectual functioning (proven by showing an IQ below 70)
and (b) deficits in adaptive behavior that (c) originated during the developmental
period (before age 18).” Chester v. Thaler, 666 F.3d 340, 346 (5th Cir. 2011)
(citation omitted); accord Ex parte Briseno, 135 S.W.3d 1, 8 (Tex. Crim. App.
2004)); see also Atkins, 536 U.S. at 317 (“[W]e leave to the State[s] the task of
developing appropriate ways to enforce the constitutional restriction upon [their]

                                        2
    Case: 10-70031     Document: 00512059557     Page: 3   Date Filed: 11/20/2012



                                  No. 10-70031

execution of sentences.” (quoting Ford v. Wainwright, 477 U.S. 399, 416–417
(1986)).
      The TCCA stayed Lewis’s scheduled execution and ordered the state trial
court to conduct a hearing regarding Lewis’s Atkins claim. Ex parte Lewis, No.
44725-02, 2003 WL 21751491 (Tex. Crim. App. July 24, 2003). The parties
presented large amounts of documentary evidence as well as expert testimony
on the issue of Lewis’s alleged mental retardation. Central to this appeal are the
testimonies of four experts, summarized as follows:
      (1) Dr. Susana A. Rosin is a clinical psychologist with a Ph.D. and is
licensed to administer cognitive tests to diagnose mental retardation. The State
of Texas retained Dr. Rosin to evaluate Lewis, and she administered to him the
Stanford-Binet Fifth-Edition (“SB 5”) test, accepted in the psychological
community as an accurate method of ascertaining IQ. Dr. Rosin determined that
Lewis has an IQ of 79. (2) Dr. Stephen Martin is a neuropsychologist in private
practice with Health South Rehabilitation Hospital. He administered the
Wechsler Adult Intelligence Scale III (WAIS III) to Lewis and determined that
Lewis has an IQ of 59. (3) Dr. Richard Garnett is not a licensed psychologist but
has a Ph.D. in psychology. He testified that Dr. Rosin’s test results were scored
incorrectly and, based on the same data used by Dr. Rosin, concluded that Dr.
Rosin’s score should have been 75. He also testified that Lewis has a “third
grade” intellectual level and that he could not rule out a score of 79. (4) Dr.
Edward Gripon is a licensed psychiatrist with a sub-specialty in forensic
psychiatry. After evaluating Lewis and reviewing all of the documentation
available to him, he testified that an IQ of 59 was not consistent with his
evaluation and Lewis’s intellectual potential was more consistent with an IQ of
70. The state court found Drs. Gripon and Rosin more credible than Drs. Martin
and Garnett, and, considering all of the evidence in the record, concluded that
Lewis had not proven by a preponderance of the evidence that he had

                                        3
    Case: 10-70031      Document: 00512059557    Page: 4    Date Filed: 11/20/2012



                                  No. 10-70031

significantly subaverage general intellectual functioning. See Ex parte Lewis,
No. 01-91-32 (114th Dist. Ct., Smith County, Tex. Feb. 14, 2005) (Findings of
Fact and Conclusions of Law) (hereinafter, “FFCL”). The TCCA agreed with the
trial court and denied relief. Ex parte Lewis, No. 44725-02 (Tex. Crim. App. Jun.
29, 2005).
      After the state habeas trial court’s decision, but before the TCCA’s
decision, we permitted Lewis to file a successive federal habeas application
under 28 U.S.C. § 2254, conditioned on denial of relief by the TCCA. When the
TCCA denied relief, the federal district court granted Lewis’s motion to stay the
execution, and Lewis filed the successive federal habeas petition at issue.
      On habeas review, the district court refused to consider the affidavit of Dr.
Gale Roid, who testified that Dr. Susana Rosin’s IQ score of 79 was invalid. The
district court reasoned that § 2254      prevented Lewis from presenting the
affidavit for the first time on federal habeas review.        The district court
ultimately concluded that the state court’s determination that “Lewis had failed
to prove by a preponderance of the evidence that he had significantly subaverage
general intellectual functioning” was not “based on an unreasonable
determination of the facts in light of the evidence presented in the state court
proceedings.” Lewis v. Quarterman, No. 5:05CV70, 2007 WL 1830748, at *3–4
(E.D. Tex. Jun. 22, 2007). Accordingly, it did not examine the other two
elements of Lewis’s mental retardation claim (deficits in adaptive behavior and
onset before age 18).
      On appeal, we vacated the district court’s judgment and remanded for
rehearing, concluding that the district court erred by excluding Dr. Roid’s
affidavit. Lewis v. Quarterman, 541 F.3d 280 (5th Cir. 2008). We reasoned that
where evidence introduced for the first time on federal review supplements,
rather than fundamentally alters, the claims made in state court, we analyze
such evidence under the “exhaustion” rubric of § 2254(b), rather than as an issue

                                        4
     Case: 10-70031       Document: 00512059557          Page: 5     Date Filed: 11/20/2012



                                       No. 10-70031

of “factual development” under § 2254(d). Id. at 284 (citing Dowthitt v. Johnson,
230 F.3d 733, 745 (5th Cir. 2000)). We reasoned that Dr. Roid’s testimony was
“not material additional evidence,” and that Lewis therefore had met the
requirements of § 2254(b). Id. at 285.
       On remand, the district court reconsidered Lewis’s claims in light of all the
evidence, including Dr. Roid’s affidavit, and again denied relief. Lewis v. Thaler,
No. 5:05CV70, 2010 WL 4119239 (E.D. Tex. Oct. 19, 2010). The district court
granted a COA with respect to whether the State court’s determination that
Petitioner did not establish by a preponderance of the evidence that he had
significantly subaverage general intellectual functioning was reasonable.
Lewis’s appeal of that decision is now before us.
                                              II
       “In a habeas corpus appeal, we review the district court’s findings of fact
for clear error and its conclusions of law de novo, applying the same standards
to the state court’s decision as did the district court.” Busby v. Dretke, 359 F.3d
708, 713 (5th Cir. 2004).
       Section 2253(c) strictly limits our appellate jurisdiction to the issues on
which the applicant has been granted COA. See 28 U.S.C. § 2253(c) (“Unless a
circuit justice or judge issues a certificate of appealability, an appeal may not be
taken to the court of appeals from [ ] the final order in a habeas corpus
proceeding . . . .”); Carty v. Thaler, 583 F.3d 244, 266 (5th Cir. 2009) (“Because
neither we nor the district court granted Carty a COA on this issue, we lack
jurisdiction to consider this claim.”). Accordingly, we ask only whether the State
court’s determination that Petitioner did not establish by a preponderance of the
evidence that he had significantly subaverage general intellectual functioning
was unreasonable.1 In order to answer this question, we must first discuss the

       1
        Lewis contends we should order our analysis to first determine whether there was a
constitutional violation in his case, and then, if so, to inquire whether AEDPA permits relief.

                                              5
     Case: 10-70031        Document: 00512059557          Page: 6     Date Filed: 11/20/2012



                                        No. 10-70031

habeas statute generally and the Supreme Court’s recent construction of it in
Cullen v. Pinholster, 131 S. Ct. 1388 (2011).
                                              III
       Section 2254, as amended by the Antiterrorism and Effective Death
Penalty Act (“AEDPA”), sets certain limits on a federal court’s power to grant a
state prisoner’s application for a writ of habeas corpus. Section 2254(a) provides
that a federal court may entertain an application for a writ of habeas corpus
“only on the ground that [an applicant] is in custody in violation of the
Constitution or laws or treaties of the United States.” § 2254(a). Sections
2254(b) and (c) prohibit a federal court from granting such an application unless,
with certain exceptions, the applicant has exhausted state remedies. If these
first hurdles have been cleared, § 2254(d) applies some additional restrictions,
requiring that the application,
       [S]hall not be granted with respect to any claim that was adjudicated on
       the merits in State Court proceedings unless adjudication of the claim:
       (1) resulted in a decision that was contrary to, or involved an
       unreasonable application of, clearly established Federal law, as
       determined by the Supreme Court of the United States; or
       (2) resulted in a decision that was based on an unreasonable
       determination of the facts in light of the evidence presented in the
       State court proceeding.

§ 2254(d).      Section 2254(e)(1) also requires that a State court’s factual
determinations “shall be presumed to be correct” and that a federal court shall
not hold an evidentiary hearing unless the applicant shows that the claim relies


In support, he cites Berghuis v. Thompkins, 130 S. Ct. 2250 (2010). However, Thompkins
merely stands for the proposition that a federal habeas court may, when it is unclear whether
AEDPA deference applies, engage in de novo review and deny § 2254 relief because an
applicant who is not entitled to relief under a de novo standard of review necessarily will not
be entitled to relief under the less favorable standard of AEDPA deference. See id. at 2265
(“Courts can, however, deny writs of habeas corpus under § 2254 by engaging in de novo
review when it is unclear whether AEDPA deference applies, because a habeas petitioner will
not be entitled to a writ of habeas corpus if his or her claim is rejected on de novo review, see
§ 2254(a).”).

                                               6
    Case: 10-70031      Document: 00512059557    Page: 7    Date Filed: 11/20/2012



                                  No. 10-70031

on a new rule of constitutional law made retroactive by the Supreme Court, or
relies on a factual predicate that could not have been previously discovered.
§ 2254(e); Williams v. Taylor, 529 U.S. 420, 431–35 (2000).
      Lewis contends that the district court incorrectly merged §§ 2254(a), (d)(1),
and (e)(1) by requiring Lewis to show by clear and convincing evidence that the
state court’s factual determinations were unreasonable. According to Lewis, this
requirement contravened the Supreme Court’s decision in Miller-El v. Cockrell,
537 U.S. 322 (2003). In Miller-El, the circuit court interpreted § 2254 as
requiring petitioner to prove that the state-court decision was objectively
unreasonable by clear and convincing evidence. Id. at 325. The Supreme Court
reversed, explaining:
      It was incorrect for the Court of Appeals, when looking at the
      merits, to merge the independent requirements of §§ 2254(d)(2) and
      (e)(1). AEDPA does not require a petitioner to prove that a decision
      is objectively unreasonable by clear and convincing evidence. The
      clear and convincing evidence standard is found in § 2254(e)(1), but
      that subsection pertains only to state-court determinations of
      factual issues, rather than decisions.

Id. at 341.
      Although we note that the district court in this case at times used the
terms “decision” and “findings” loosely, we do not read its opinion as extending
the clear and convincing evidence standard beyond its appropriate reach. See
Lewis, No. 5:05-CV-70, 2010 WL 4119239 at *2 (“The AEDPA requires this Court
to presume the correctness of the state court’s factual findings unless Petitioner
rebuts this presumption with ‘clear and convincing evidence.’”) (emphasis
added). The district court treated the state court’s determination that Lewis
failed to show subaverage intellectual functioning as a fact finding subject to §
2254(e)(1) deference, an approach which is consistent with our precedents. See,
e.g., Maldonado v. Thaler, 625 F.3d 229, 236 (5th Cir. 2010) (“The question of


                                        7
    Case: 10-70031      Document: 00512059557      Page: 8   Date Filed: 11/20/2012



                                    No. 10-70031

whether a defendant suffers from mental retardation involves issues of fact, and
thus is subject to a presumption of correctness that must be rebutted by clear
and convincing evidence under § 2254(e)(1).”); Woods v. Quarterman, 493 F.3d
580, 587 (5th Cir. 2007) (“[T]o the extent Woods argues that the state court’s
decision was ‘based on an unreasonable determination of the facts in light of the
evidence presented,’ 28 U.S.C. 2254(d)(2), he has failed to rebut, by clear and
convincing evidence, the presumption that the state court’s factual findings are
correct.”) (citing § 2254(e)(1)).
       In short, for Lewis to prevail on a claim of factual error, he must both (1)
rebut the state court’s finding that Lewis failed to show subaverage intellectual
functioning with clear and convincing evidence, § 2254(e)(1), and show the state
court’s decision “was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.” § 2254(d)(2).
                                        IV
      Also at issue on appeal is whether § 2254 allows a federal habeas court to
consider Dr. Roid’s affidavit. This question is before us again because of the
Supreme Court’s recent decision in Cullen v. Pinholster, 131 S. Ct. 1388 (2011).
In Pinholster, a California defendant who was convicted of first-degree murder
and sentenced to death sought habeas relief in the California Supreme Court,
alleging that his trial counsel failed to adequately investigate and present
mitigating evidence during the penalty phase. Id. at 1396–97. After the State
Supreme Court denied Pinholster’s claims on the merits, he filed a federal
habeas application. Id. at 1397. The district court held an evidentiary hearing,
during which Pinholster and the State each presented medical expert testimony
on Pinholster’s mental health. Id. The district court granted Pinholster habeas
relief. Id. On appeal, an en banc court of the Ninth Circuit considered the new
evidence adduced at the evidentiary hearing and affirmed the district court’s
judgment. Pinholster v. Ayers, 590 F.3d 651, 666 (9th Cir. 2009) (en banc)

                                         8
    Case: 10-70031     Document: 00512059557      Page: 9    Date Filed: 11/20/2012



                                  No. 10-70031

(“Congress did not intend to restrict the inquiry under § 2254(d)(1) only to the
evidence introduced in the state habeas court”). The Supreme Court reversed,
holding that federal courts are limited to the state court record on habeas
review:
      We now hold that review under § 2254(d)(1) is limited to the record
      that was before the state court that adjudicated the claim on the
      merits. Section 2254(d)(1) refers, in the past tense, to a state-court
      adjudication that “resulted in” a decision that was contrary to, or
      “involved” an unreasonable application of, established law. This
      backward-looking language requires an examination of the state-
      court decision at the time it was made. It follows that the record
      under review is limited to the record in existence at that same time
      i.e., the record before the state court.

Pinholster, 131 S. Ct. at 1398.
      In Dowthitt v. Johnson, 230 F.3d 733, 745–46 (5th Cir. 2000), we
entertained a similar question to the one before the Pinholster Court. In
Dowthitt, we explained that affidavits presented for the first time on federal
habeas review presented an issue “more accurately analyzed under the
‘exhaustion’ rubric of § 2254(b),” rather than as an issue of “factual development”
under §§ 2254(d) and (e). Id. at 745. We concluded that the district court could
consider the affidavits because “Dowthitt had presented to the state habeas
court his assertions of mental illness” and “[t]he [new] affidavits add[ed] little
to those claims.” Id. at 746. More recently, in Morris v. Dretke, 413 F.3d 484
(5th Cir. 2005), we concluded that a district court could consider “IQ scores and
expert assessment of those scores” which were not previously presented to the
state habeas court because “Morris’s Atkins claim was not presented to the
federal court in a significantly different legal posture than in the state courts.”
Morris, 413 F.3d at 498. We explained that “this Circuit classifies these specific
cases as presenting the question whether the new evidence, not previously
presented to the state courts but presented for the first time to the federal court,


                                         9
    Case: 10-70031     Document: 00512059557       Page: 10    Date Filed: 11/20/2012



                                   No. 10-70031

has met the exhaustion requirement of § 2254(b)(1)(A).” Id. (internal citations
omitted). As discussed above, we reached the same conclusion regarding Dr.
Roid’s affidavit, citing both Dowthitt and Morris, in our previous decision to
remand. Lewis, 541 F.3d at 285.
      However, the Pinholster Court rejected the argument that a federal court
can consider evidence for the first time on habeas review when determining
whether an applicant has shown error under § 2254(d)(1) as long as it “simply
supports” an adjudicated claim:
            [The State] asserts that some of the evidence adduced in the
      federal evidentiary hearing fundamentally changed Pinholster’s
      claim so as to render it effectively unadjudicated. Pinholster
      disagrees and argues that the evidence adduced in the evidentiary
      hearing simply supports his alleged claim.
            We need not resolve this dispute because, even accepting
      Pinholster’s position, he is not entitled to federal habeas relief.
      Pinholster has failed to show that the California Supreme Court
      unreasonably applied clearly established federal law on the record
      before that court, which brings our analysis to an end. Even if the
      evidence adduced in the District Court additionally supports his
      claim, as Pinholster contends, we are precluded from considering it.

Id. at 1402 n.11 (internal citations omitted). Moreover, the Pinholster Court
explained that the exhaustion requirement of § 2254(b) is a reinforcement of,
rather than an escape hatch from, the rule that a federal habeas court’s review
is limited to the state court record:
             This understanding of the text is compelled by “the broader
      context of the statute as a whole,” which demonstrates Congress’
      intent to channel prisoners’ claims first to the state courts.
      Robinson v. Shell Oil Co., 519 U.S. 337, 341, 117 S. Ct. 843, 136 L.
      Ed. 2d 808 (1997). “The federal habeas scheme leaves primary
      responsibility with the state courts . . . .” Visciotti, supra, at 27, 123
      S. Ct. 357. Section 2254(b) requires that prisoners must ordinarily
      exhaust state remedies before filing for federal habeas relief. It
      would be contrary to that purpose to allow a petitioner to overcome
      an adverse state-court decision with new evidence introduced in a


                                         10
    Case: 10-70031    Document: 00512059557      Page: 11    Date Filed: 11/20/2012



                                  No. 10-70031

      federal habeas court and reviewed by that court in the first instance
      effectively de novo.

Pinholster, 131 S. Ct. at 1398–99. While the Court acknowledged that “state
prisoners may sometimes submit new evidence in federal court[,]” it also tacitly
counseled against circumventing the requirements of § 2254(d) and (e) in order
to bring in the new evidence. Id. at 1401 (“Provisions like §§ 2254(d)(1) and
(e)(2) ensure that ‘[f]ederal courts sitting in habeas are not an alternative forum
for trying facts and issues which a prisoner made insufficient effort to pursue in
state proceedings.’” (quoting Williams, 529 U.S. at 437).
      This is not the first time we have recognized the rule from Dowthitt is in
contradiction with Pinholster. In Clark v. Thaler, in light of Pinholster, we
implicitly rejected the reasoning of Dowthitt and held a federal habeas court
considering a claim under 28 U.S.C. § 2254(d) could not review mitigating
evidence that was unavailable to the state trial court. 673 F.3d 410, 416–17 (5th
Cir. 2012) (holding review under § 2254(d)(1) limited to record of state court that
adjudicated claim on the merits). In Ibarra v. Thaler, we likewise implicitly
rejected the reasoning of Dowthitt when we held Pinholster barred the federal
habeas court from reviewing Atkins evidence that was not a part of the state
court record. Ibarra v. Thaler, 691 F.3d 677, 682 (5th Cir. 2010) (rejecting
petitioner’s argument that new affidavits were admissible because they
supplemented rather than fundamentally altered his state court claim). Here
we explicitly reject Dowthitt’s holding that where new affidavits supplement
rather than fundamentally alter a state court claim, they may be admissible for
review of a habeas claim under § 2254(d).
      Lewis’s arguments to the contrary are unpersuasive. He contends that
Pinholster does not conflict with our previous holding because (1) a federal court
may conduct a “§ 2254(a) analysis” to determine whether Lewis can prove
mental retardation with any evidence; (2) Pinholster only affects habeas claims

                                        11
    Case: 10-70031    Document: 00512059557       Page: 12   Date Filed: 11/20/2012



                                  No. 10-70031

previously rejected by state courts via summary disposition and/or in the
absence of fact development later accomplished in federal court; and (3) Roid’s
affidavit merely introduces a new way of looking at the existing record evidence,
much like a law review article. Nothing in Pinholster suggests we should
construe its straightforward holding in any of these ways.
      The import of Pinholster is clear: because Lewis’s claims have already
been adjudicated on the merits, § 2254 limits our review to the record that was
before the state court. Accordingly, our previous decision to remand is no longer
based on a correct statement of the law. The district court was correct in the
first instance to ignore Dr. Roid’s affidavit, and we do not consider it below.
                                         V
      We turn now to the merits of Lewis’s application. As discussed above,
§ 2254 does not permit a federal court to grant a habeas application unless the
applicant can show legal error under § 2254(d)(1) or factual error under
§ 2254(d)(2).
      To establish legal error under § 2254(d)(1) , the applicant must show that
the state court adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” § 2254(d)(1). “[A]n
unreasonable application of federal law is different from an incorrect application
of federal law,” Id. at 410, and “[a] state court’s determination that a claim lacks
merit precludes federal habeas relief so long as ‘fair-minded jurists could
disagree’ on the correctness of the state court’s decision.” Harrington v. Richter,
131 S. Ct. 770, 786 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664
(2004)).
      To establish factual error under § 2254(d)(2), the applicant must show that
the state court adjudication “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the

                                        12
    Case: 10-70031    Document: 00512059557      Page: 13    Date Filed: 11/20/2012



                                  No. 10-70031

State court proceeding.” § 2254(d)(2).        Section 2254 also requires that
determinations of fact issued by state courts are “presumed to be correct,” and
that they not be disturbed unless an applicant rebuts the presumption with clear
and convincing evidence. § 2254(e)(1). “[A] decision adjudicated on the merits
in a state court and based on a factual determination will not be overturned on
factual grounds unless objectively unreasonable in light of the evidence
presented in the state-court proceeding.” Miller-El v. Cockrell, 537 U.S. 322, 340
(2003) (citing § 2254(d)(2)).
                                        A
      Lewis alleges the state court’s decision was “contrary to, or involved an
unreasonable application of, clearly established Federal Law, as determined by
the Supreme Court of the United States.” § 2254(d)(1). Lewis asserts the state
court’s application of Briseno factors was “unscientific” and in contradiction with
the Supreme Court’s decision in Atkins. While the state court relied heavily on
Lewis’s IQ scores when determining whether he had subaverage intelligence, the
court also considered Lewis’s school records, testimony from Lewis’s mother,
Lewis’s criminal history, Lewis’s incarceration records, and Lewis’s abilities as
a pro se litigant. Lewis maintains the district court improperly focused on
Lewis’s behavior rather than his test scores when evaluating his intellectual
functioning. Lewis alleges the state judge’s erroneous application of the Briseno
factors improperly excludes mildly mentally retarded people, such as Lewis,
from Atkins’ protection.
      Although testing is the primary means for ascertaining IQ, the Briseno
court considered other evidence in evaluating the probative value of the test
scores. See Ex parte Briseno, 135 S.W.3d at 14. The Briseno court’s definition
of significantly subaverage intellectual functioning mandates the conclusion that
courts are permitted to look at factors other than IQ tests when assessing this
prong. Id. The Briseno court explained that, although an IQ of 70 is generally

                                        13
    Case: 10-70031         Document: 00512059557         Page: 14   Date Filed: 11/20/2012



                                        No. 10-70031

accepted as the cut off for subaverage general intellectual functioning, this cut
off is not absolute:
      Significantly subaverage intellectual functioning is defined as an IQ
      of about 70 or below (approximately 2 standard deviations below the
      mean). Psychologists and other mental health professionals are
      flexible in their assessment of mental retardation; thus, sometimes
      a person whose IQ has tested above 70 may be diagnosed as
      mentally retarded while a person whose IQ tests below 70 may not
      be mentally retarded. Furthermore, IQ tests differ in content and
      accuracy.

Ex parte Briseno, 135 S.W.3d at 7 n.24 (internal citations and quotation marks
omitted).      The Briseno court adopted the trial court’s finding that “[t]he
preponderance of the evidence does not show that these test scores over-state the
actual intellectual functioning of Applicant; the evidence in fact showed that
there are good indications that the test scores understated Applicant’s
intellectual functioning.” Id. at 14. The applicant’s two most recent IQ scores
were 72 and 74, and the experts disagreed about whether “the standard plus or
minus 5 points to accommodate the statistical standard error of measurement
should apply.” Id. at 14, n.53 (internal quotation marks omitted). The court
held there was “not enough evidence in [the] record” to prove, by a
preponderance of the evidence, that the applicant’s true IQ was “lower than 72-
74 rather than higher than 72-74.” Id. Therefore, under Texas law, courts may
consider other evidence in the record when determining if IQ scores are reliable
indicators of intelligence.
      When the Briseno court set forth a list of factors courts might look to when
“weighing evidence indicative of mental retardation,” the court was ambiguous
as to whether these factors applied only to the “adaptive deficit” inquiry or also
to the two other prongs of the analysis.2

      2
          The factors the Ex parte Briseno court listed are:


                                               14
   Case: 10-70031       Document: 00512059557         Page: 15     Date Filed: 11/20/2012



                                     No. 10-70031

      The adaptive behavior criteria are exceedingly subjective, and
      undoubtedly experts will be found to offer opinions on both sides of
      the issue in most cases. There are, however, some other evidentiary
      factors which factfinders in the criminal trial context might also
      focus upon in weighing evidence as indicative of mental retardation
      or of a personality disorder.
Ex parte Briseno, 135 S.W.3d 1, 8–9 (Tex. Crim. App. 2004) (emphasis added).
Courts have subsequently interpreted the factors the Briseno court enumerated
as applying to all three prongs of Texas’s Atkins analysis. See, e.g., Ex parte
Butler, No. WR-41,121-02, 2012 WL 2400634, at *6–7 (Tex. Crim. App. June 27,
2012) (considering applicant’s school records as evidence applicant did not have
significantly subaverage intellectual functioning); Neal v. State, 256 S.W.3d 264,
272–73 (Tex. Crim. App. 2008) (listing the Briseno factors as “[f]actors relevant
to evaluating the three prongs” of Texas’s Atkins analysis). The Briseno factors
are therefore applicable to all three prongs of Texas’s Atkins analysis.
      Lewis’s allegation that applying the Briseno factors to the first prong of
our Atkins analysis somehow contradicts Atkins is unfounded.                     We have


       •     Did those who knew the person best during the developmental
             stage—his family, friends, teachers, employers, authorities—think he
             was mentally retarded at that time, and, if so, act in accordance with
             that determination?
      •      Has the person formulated plans and carried them through or is his
             conduct impulsive?
      •      Does his conduct show leadership or does it show that he is led around
             by others?
      •      Is his conduct in response to external stimuli rational and appropriate,
             regardless of whether it is socially acceptable?
      •      Does he respond coherently, rationally, and on point to oral or written
             questions or do his responses wander from subject to subject?
      •      Can the person hide facts or lie effectively in his own or others'
             interests?
      •      Putting aside any heinousness or gruesomeness surrounding the capital
             offense, did the commission of that offense require forethought,
             planning, and complex execution of purpose?
Ex parte Briseno, 135 S.W.3d at 8–9.



                                            15
    Case: 10-70031     Document: 00512059557       Page: 16    Date Filed: 11/20/2012



                                   No. 10-70031

previously rejected assertions that the Briseno factors are in conflict with Atkins.
“The Briseno court, in other words, fashioned these evidentiary factors as a
means of developing appropriate ways to enforce the constitutional restriction
set out in Atkins. And on their face, nothing about them contradicts Atkins, as
they were developed explicitly to comply with Atkins.” Chester v. Thaler, 666
F.3d 340, 346–47 (5th Cir. 2011) (internal quotation marks omitted) (rejecting
petitioner’s argument that Texas courts must follow AAMR procedures when
determining subaverage intelligence).
      Therefore, we hold the state court’s application of the Briseno factors to
inform its analysis of Lewis’s competing IQ scores was not contrary to nor an
unreasonable application of clearly established federal law.
                                          B
      Lewis also alleges factual error under § 2254(d)(2). Lewis maintains the
state court decision was based on an unreasonable determination of the facts in
light of the evidence presented in the state court proceeding. Specifically, Lewis
contends (1) there are no circumstances in which a state court could reasonably
rely on Dr. Rosin’s IQ score of 79; (2) exclusion of Dr. Martin’s testimony was
objectively unreasonable; (3) exclusion of Dr. Garnett’s testimony was objectively
unreasonable; (4) reliance on Dr. Gripon’s opinions about mental retardation was
objectively unreasonable; (5) the state court’s rejection of other testimony was
unreasonable; and (6) the state court’s embrace of anonymously scored prison IQ
tests was unreasonable.
      Lewis first contends that the state court’s reliance on Dr. Rosin’s score was
unreasonable because the court’s findings conceded that Dr. Rosin “did not
exactly follow all of the instructions for the application of the assessment
instrument,”3 FFCL at 14, and because she scored Lewis’s “abbreviated IQ” at

      3
         In her trial testimony Dr. Rosin admitted to making several errors during the
administration of the exam. In Dr. Rosin’s opinion the errors she made did not have a

                                         16
    Case: 10-70031        Document: 00512059557           Page: 17      Date Filed: 11/20/2012



                                        No. 10-70031

58.4 While the errors Dr. Rosin made in administering the exam call into
question the reliability of Lewis’s score on the exam, the state court’s conclusion
that a score of 79 was reliable was based on “all appropriate evidence before the
Court” after the state court “determined the credibility and weight to be given
such evidence.” Id. at 34. The state court did not, as Lewis contends, “pin” its
determination on Dr. Rosin’s score alone, but relied also on Dr. Gripon’s score of
70, id. at 26; Dr. Garnett’s re-score of 75, id. at 18; Dr. Garnett’s testimony that
he could not say for sure that Dr. Rosin’s score of 79 was invalid, id.; Lewis’s
education records, id. at 31; his spoken and written coherence in court
proceedings and legal documents, id. at 32–33; and his history of committing
crimes requiring premeditation and deliberation, id. at 32.




substantial impact on the validity of Lewis’s IQ score. (Rosin Test. 323:2–10, Dec. 6, 2004).
The errors Dr. Rosin admitted to making include (1) giving Lewis two points for the definition
he provided for “eyelash” when his answer only deserved one point, id. at 55:16–56:10, (2) not
precisely following the instructions for a block exercise, id. at 60:19–63:9, and (3) giving Lewis
a point more than he deserved on a math problem, id. at 66:4–67:18. Dr. Rosin also admitted
she might not have followed the instructions for one of the subtests correctly. Id. at 74:5–19.

        Dr. Rosin’s judgment in scoring other questions was at least questionable. For
example, when Dr. Rosin asked Lewis to define puddle he said “water in a spot.” The scoring
manual defined a puddle as, “[w]ater left over after it rains; water on the sidewalk; a small
depression filled with water; a small pool of liquid water.” Id. at 52:23–55:6. Dr. Rosin gave
Lewis full credit for his response though his answer had substantially less nuance than the
scoring manual’s definition. Id. When Dr. Rosin asked Lewis to define curiosity, he stated,
“to be thinking about something you search or look at it.” Id. at 56:11–57:10. The scoring
manual’s definition of curiosity was “wanting to know about something, wondering about
something that might happen, a strange, rare, or unusual thing.” Id. Dr. Rosin gave Lewis
full credit for his response, id., even though Lewis’s definition arguably provided less depth
of information than the scoring manual required for a full credit response.
       4
       Lewis explains that there are two abbreviated IQ tests contained within the SB 5 that
may be scored separately and are used to verify the accuracy of the overall SB 5 score. He
contends that his abbreviated IQ of 58 should have alerted Dr. Rosin that she had
misadministered the test and that reliance on a score of 79 by the state court was objectively
unreasonable. Dr. Rosin contends short form IQ tests are not valid or reliable. (Rosin Test.
339:1–14, Dec. 6, 2004).

                                               17
    Case: 10-70031     Document: 00512059557      Page: 18   Date Filed: 11/20/2012



                                   No. 10-70031

      Similarly unsatisfying is Lewis’s argument that Dr. Rosin, a clinical
psychologist licensed to administer tests for mental retardation, was so
unqualified as to make the state court’s reliance on her testimony unreasonable.
Dr. Rosin is familiar with a variety of instruments for psychological testing
including the WAIS and Standford-Binet. FFCL at 24. While Dr. Rosin had
only administered the SB 5 to her husband and two children before she
administered the exam to Lewis, she had administered the previous version of
the exam, the SB 4, “about a hundred times.” (Rosin Test. 310:1–4, Dec. 6,
2004).
      Lastly with respect to Dr. Rosin, Dr. Garnett’s testimony does not, as
Lewis contends, undermine Dr. Rosin’s testimony so far as to render
unreasonable the court’s reliance on her administration of the SB 5. Dr. Garnett
scored Dr. Rosin’s test results at 75, which was still above the generally accepted
cut-off of 70 and which was not inconsistent with the state court’s ultimate
conclusion that “the Applicant has failed to prove . . . that [his] true score is
lower than 75.”      FFCL at 34.    Lewis contends that the most reasonable
interpretation of Dr. Garnett’s testimony is that Dr. Rosin’s test score was, in
Lewis’s words, “junk science.” Of course, the question for our court is not what
is most reasonable, but whether the state court’s determination of the facts was
unreasonable. We disagree with Lewis’s characterization of Dr. Garnett’s
testimony. Although he expressed doubts about the validity of Dr. Rosin’s score,
Dr. Garnett also testified that he could not rule out Dr. Rosin’s score of 79. Id.
at 18. In sum, the state court concluded that, whatever errors were made by Dr.
Rosin, the entire record supports an IQ of 79. Our review of the record does not
suggest that this was an “unreasonable determination of the facts in light of the
evidence presented in the State court proceeding.” § 2254(d)(2).
      Lewis contends that the “exclusion” of Dr. Garnett’s and Dr. Martin’s
testimony was unreasonable. Our review of the record suggests that “exclusion”

                                        18
    Case: 10-70031    Document: 00512059557       Page: 19   Date Filed: 11/20/2012



                                  No. 10-70031

misrepresents the state court’s treatment of the two testimonies. The court’s
FFCL contains substantial discussion of both and concludes the testimony of
Drs. Garnett and Martin was less credible than that of other witnesses. FFCL
at 17–19. Neither were the state court’s adverse credibility determinations with
respect to Drs. Martin and Garnett objectively unreasonable. See Galvan v.
Cockrell, 293 F.3d 760, 764 (5th Cir. 2002) (“This Court defers to the trier of fact
in resolving conflicts requiring credibility determinations.”). The state court
noted that neither expert reviewed all of the materials made available to them
by the State, including facts surrounding the underlying offense, Lewis’s prison
record, and documentary evidence linked to a failed pro se civil rights suit filed
by Lewis. FFCL at 18. Lewis responds that the evidence that the two experts
ignored was irrelevant to determining Lewis’s IQ. In any event, the state court
determined that Dr. Garnett “was extremely selective in pointing to evidence
that supported an opinion pointing toward a diagnosis of mental retardation and
quickly or summarily discount[ed] evidence contradictory to an opinion pointing
toward a diagnosis of mental retardation.” FFCL at 18–19.           Lewis has not
shown that the state court’s adverse credibility determinations were
unreasonable.
      We also reject Lewis’s contention that it was objectively unreasonable for
the state court to rely on Dr. Gripon’s opinions about mental retardation. Lewis
contends Dr. Gripon was not an adequate expert on mental retardation,
particularly mild mental retardation, to diagnose mild mental retardation. The
state court found Dr. Gripon to be “fair, unbiased, reliable, and worthy of
weighty consideration.” FFCL at 24. While Dr. Gripon did not personally
administer an IQ test to Lewis, he evaluated Lewis and reviewed the IQ tests
and all the documents and materials supplied to him. Id. at 24–26. The state
court’s finding of credibility is entitled to a presumption of correctness that



                                        19
      Case: 10-70031   Document: 00512059557     Page: 20   Date Filed: 11/20/2012



                                  No. 10-70031

Lewis had the burden of rebutting with clear and convincing evidence, 28 U.S.C.
§ 2254(e)(1), and Lewis failed to do so.
        Lewis further contends the state court’s rejection of other testimony was
unreasonable. Lewis alleges the state court unreasonably rejected the testimony
of Jeff Baynham, Lewis’s original trial attorney, who testified he needed to speak
to Lewis on a second grade level. The state court permitted Baynham to testify
and weighed his testimony along with the other evidence. FFCL at 20. Lewis
also alleges the state court unreasonably ignored the testimony of a special
education teacher, Louise O’Sullivan, and a special education school
administrator, Martha Surles, both from the school Lewis attended, who
testified Lewis’s presence in the special education program was strong evidence
that he was mentally retarded. Martha Surles testified, however, that students
in the special school were not necessarily mentally retarded: she testified
learning disabled and autistic students also attended the school. Id. at 16.
Moreover, Louise O’Sullivan testified that though she recognized Lewis as a
student at the special school, she did not remember what kind of student he was.
Id.
        Finally, Lewis contends the state court’s embrace of anonymously scored
prison IQ tests was objectively unreasonable. Some prison documents contained
anonymously scored IQ score results that Lewis maintains the state court should
not have relied on because there was no evidence the tests were properly
administered by trained psychologists. We have held courts do not err by
assigning less weight to prison IQ scores than full-length scores, Rivera v.
Quarterman, 505 F.3d 349, 362 (5th Cir. 2007), but we have not held that it is
objectively unreasonable to assign any weight to prison IQ scores. We cannot
say it was objectively unreasonable for the state court to assign some weight to
Lewis’s prison IQ scores.



                                        20
   Case: 10-70031    Document: 00512059557     Page: 21   Date Filed: 11/20/2012



                                No. 10-70031

      In light of the substantial corroborating evidence, we cannot hold Lewis
rebutted the trial court’s finding that Lewis does not have significantly
subaverage intelligence with “clear and convincing evidence,” nor can we hold
that the trial court’s decision was objectively unreasonable in light of the
evidence presented in the state-court proceeding.
                                     VI
      For these reasons, we AFFIRM.




                                      21